Citation Nr: 1708957	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  14-32 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a lower jaw scar.  

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD). 

3.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Michael Sullivan, Attorney


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from February 1953 to December 1954 and from February 1957 to January 1960.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

In an October 2015 statement, the Veteran informed the Board that he desired to withdraw his prior request for a Board hearing.  He has not requested a new hearing, and as such, his prior request is deemed withdrawn.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).

REMAND

The Board finds additional development is necessary prior to final adjudication of the above-noted claims.  Initially, the Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159 (c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  

To date, the Veteran has not been afforded a VA examination in response to his claim for service connection for a lower jaw scar.  However, the Veteran has provided statements wherein he described an injury to his lower jaw in service, which resulted from a rifle grenade.  The Veteran's official military personnel file (OMPF) shows he arrived in Korea on July 27, 1953, which was the day the armistice was signed.  Though his service treatment records (STRs) do not show he sustained an injury to the jaw, the Veteran was potentially in Korea prior to the cessation of the fighting in Korea, and as such, his reports are plausible.  Additionally, the Board finds the Veteran competent to report an injury in combat with resulting scar.  Based on the foregoing, the Board finds sufficient evidence to satisfy the low threshold necessary to obtain a VA examination in this case. 

Next, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran's STRs show he underwent whispered voice assessments at both entrance and separation from active duty, which is not considered a reliable audiological assessment.  However, the Veteran's OMPF shows his occupational specialty as Heavy Weapons Infantryman during his time in Korea.  The Department of the Army has acknowledged this military occupational specialty has a high probability for exposure to acoustic trauma.  In addition, the Veteran has reported he was exposed to combat acoustic trauma while he was stationed in Korea.  

In the course of the Veteran's February 2013 VA audiological examination, he was diagnosed with bilateral sensorineural hearing loss.  However, following this examination, the examiner concluded the Veteran's hearing loss disability was not as likely as not the result of an event in military service.  In support of his conclusion, the examiner stated the Veteran reported no issues with his hearing at the time of discharge, and worked in heavy construction for 8 years following service.  The examiner wholly failed to explain how or why these facts led to his conclusion.  To be considered adequate, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Further, the examiner wholly failed to discuss the Veteran's reports that he was constantly around artillery, mortar explosions and automatic rifle fire during his time in Korea, as well as his reports of these events causing hearing loss in both ears.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

With respect to the Veteran's January 2013 VA psychiatric examination, the Board notes the Veteran was diagnosed with bipolar disorder.  The examiner concluded the Veteran's bipolar disorder was less likely as not due to any military event or injury.  In support of this conclusion, the examiner merely stated he formulated this conclusion "[b]ased on time of onset and course of his symptoms."  The Board finds this rationale woefully lacking.  The examiner also noted the Veteran had been diagnosed with PTSD by his treating clinician at the Northport VAMC; however, he then determined this diagnosis was not warranted.  In support of this conclusion, the examiner provided a historical chronology of the Veteran's unit during the Korean War.  More particularly, the examiner stated the "31st Infantry had, in fact, taken part in very bloody battles at Trinity Hill, Old Baldy, and Pork Chop Hill, they took place well before Mr. [redacted] arrived in Korea."  Following this historical timeline, the examiner found the Veteran's reported stressors were not consistent with the types, places, and circumstances of his service.  

Here, the examiner appeared to assert the Veteran must have engaged in a major battle in order to substantiate his reported stressors.  This is simply not the case.  See 38 C.F.R. § 3.304 (f)(3); see also Pentacost v. Principi, 16 Vet. App. 124 (2002) (citing Suozzi v. Brown, 10 Vet. App. 307 (1997) ("corroboration of every detail [of the claimed stressor] including the appellant's personal participation' is not required; rather, an appellant only needs to offer independent evidence of a stressful event that is sufficient to imply his or her personal exposure)).  As noted above, the Veteran was assigned to the 31st Infantry Regiment on July 27, 1953.  It is plausible that he was also exposed to combat on that day prior to the signing of the armistice.  As such, the Board finds there is indeed sufficient evidence to imply his personal exposure to a stressful event, as his reported stressors are consistent with the types, places and circumstances of his service.  

Moreover, the Veteran has additionally reported that following the cessation of fighting in Korea, he was assigned to perform body collections, and was also exposed to dead bodies while bathing in a river.  The January 2013 VA examiner did not address these reports at all.  After apparently finding the Veteran's reported stressors non-credible, the examiner concluded a diagnosis of PTSD was not warranted; however, he later determined that if the Veteran's reports could be corroborated he should be afforded a new examination.  In this case, the Board finds the examiner both over-scrutinized and undervalued the Veteran's competent lay statements.  

Based on the foregoing insufficiencies, the Board concludes new VA examinations and medical opinions are needed to determine whether the Veteran's currently claimed hearing loss and psychiatric disabilities either had their onset in service or are otherwise etiologically related to service.

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).
	
Accordingly, the case is REMANDED for the following actions:

1. Undertake appropriate development to obtain any 
outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA scar examination to determine whether the Veteran has any residual scarring on his lower jaw due to his described injury in service with a rifle grenade.  The examiner should provide the measurements of any scar(s) identified and associated with the alleged in-service injury and indicate whether they are unstable or painful.  

After reviewing the claims file and performing any necessary tests, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's residual scar of the jaw was caused by or otherwise related to service, to include an in-service injury with a rifle grenade.

3.  Then, the Veteran should be afforded an examination by a clinician with sufficient expertise, who has not previously examined this Veteran, to determine the etiology of the Veteran's bilateral hearing loss.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Based on a review of the Veteran's pertinent history and the  examination results, the examiner should state an opinion with respect to whether there is a 50 percent or better probability that the Veteran's current bilateral hearing loss is etiologically related to his active service, to include his exposure to artillery, mortar explosions and automatic rifle fire during his time in Korea. 

In this regard, the examiner must discuss and consider the Veteran's competent and credible lay statements as they relate to his reports of the above-noted events causing hearing loss in both ears.  

The examiner must provide a completely reasoned rationale for any opinion expressed.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  The Veteran also should be afforded an examination by a VA psychiatrist or psychologist, who has not previously examined this Veteran, to determine the etiology of all acquired psychiatric disorders present during the period of the claim.

All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  Based on the review of the Veteran's pertinent history and the examination results, the examiner should identify all acquired psychiatric disorders that have been present during the period of the claim.  A diagnosis of PTSD due at least in part to witnessing and collecting the remains of deceased soldiers, as well as exposure to artillery, mortar explosions and automatic rifle fire in Korea should be confirmed or ruled out.  If the examiner determines PTSD has not been present during the period of the claim, he or she should explain why a diagnosis of PTSD is not warranted.  If PTSD is diagnosed the examiner should identify the elements supporting the diagnosis. 

With respect to each acquired psychiatric disorder, other than PTSD, that has been present during the period of the claim, the examiner should state an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that such disorder originated in service or is otherwise etiologically related to service. 

In this regard, the examiner must discuss and consider the Veteran's reports.  Specifically, in forming an opinion, the examiner should include consideration of the Veteran's reports of being exposed to combat and human remains in service. 

A complete rationale must be provided for all opinions expressed.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

5.  Undertake any other development determined to be warranted.

6.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


